Ingraham, J. (dissenting):
I cannot concur in the reversal of this judgment. The only evidence offered by the plaintiff to prove that the defendant did any blasting was the production of a contract between the city of New York and the defendant for laying water pipes upon Fifth avenue, from Eightieth street to Fourth street—by which the defendant agreed to furnish all the labor and materials, and to deliver and lay mains for pipes in said avenue, and in which it was provided that all blasting was to be conducted in conformity with the ordinances of the city of New York — and the admission of the defendant that he did the work under this contract. I can find no evidence that at the time the injury was caused to the plaintiff’s building the defendant was engaged in blasting in front of the plaintiff's prem- . ises, or, in fact, that any blasting was ever done by the defendant in that neighborhood. The plaintiff concedes that to entitle it to recover it must allege that the injury was caused by the negligence of the defendant; and in order to prove such negligence it was certainly necessary to show that the concussion or blast that caused the injury was the work of the defendant or his agents.
O’Brien, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide ■event.